)




 E)t    pet^vc   ,        3__C^i5X^^X_Xcs^^C_sFL


                             jr\_om. Tcyafs$Lsk[fyfJx*^


^oj;_t^^-^&i:L_a£-^srr^H-_JlJ=^^K-_
CauftCT Gf CJU'CMNiftl fHffir^l /T^X^ %.L5.Tl»J-

Xnj ^     VfCr\T»V'rq^TaMK Sei'en^e ;uift>r




 JTA&eXJdta^_*j^^


   JOryJE^LceriX^^
C^R.CTV US %.Lvs^c^j ^ v st CL\ cr m^g-Nfc Vcv p.

 ,S 1V:Q?3
       QM keccrvCWft: ^\Oq1H -\_ i,\^u-^
^^ncr,^t^e^$J^(L^yca-Sc /R-trfLVT-c g77re-/ftJS6Jstt.
_,fs^£> c^ijuL Vr oar qm TtCe /^ctxL

                                           -JAAUG-2&

                                        Ab$IAcosta,Clerfc
:^£_^hAL_2^G.e5fcJaE^
 r^e £L Le^V tt_kLL_e_^L\e Lp \rvc ^
 rWt-S P^\ tVn>^ / TT A,rv\ P^c SM.S—

 JdsaUU


                 ^LiioJLa^siz
IlgSrll^-i                      '                 —



TVVe Y^\V_ cc^crs ^^ 3 c> - 3-                          District C\e\                               Texas




                                          s^W$e&Stt§Q&'
936-539-7853                              ^iM                                 281-354-5511 Houston
936-788-8383                                                                  936-539-7855 Conroe


DECEMBER 29™, 2014

WILLIAM S. CASEY JR.
TDCJ #1622557
NEALUNLT
9055 SPUR 591
AMARILLO, TEXAS 79107




RE:          TRIAL CT. CAUSE NO. 09-06-05444-CR-(l)
             EX PARTE: WILLIAM S. CASEY JR.


             Inthe221s1 Judicial District Court of Montgomery County, Texas

       '' Please find enclosed a copy of Findings of Fact and Conclusion of Law signed by Judge
LISA MICHALK on'DECEMBER 29™ , 2014                      '



Sincerely,


By:    ^SJF
             Deputy

Enc:         As stated


cc.   File
      District Attorney




                                                                   -...'.   j.i
                                                                              Clocks       M_
 >                                                                       DECl7 20n
                             no.o,o6.os444.cr-(1)                      jzasmzz
EX PARTE                                 § IN THE DISTRICT COURTFOrr~~—DePu,y
                                         §
WILLIAM SAMMY CASEY                      § THE 221ST JUDICIAL DISTRICT,
                                         §
                                         § MONTGOMERY COUNTY, TEXAS



                              FINDINGS OF FACT
                        •AND'CONeLUSIONS.;OFLAW




       Having considered the application for writ of habeas corpus, the State's        I

answer, any affidavits and exhibits submitted in connection with this proceeding,

and the contents of the Court's file for the underlying criminal case, the Court

hereby enters the following findings of fact and conclusions of law:

                                 I. Findings of Fact.

     1. On November 4, 2009, a jury found the applicant guilty of continuous
        sexual abuse of a child and three counts of aggravated sexual assault of a
        child, and the Court assessed his punishment at four concurrent forty-year
        terms of imprisonment.

   2. The judgments were affirmed by the Court of Appeals for the Eighth
      District of Texas on August 31, 2011, and the applicant's petition for
      discretionary review was refused on January 25, 2012. See Casey v. State,
      349 S.W.3d 825 (Tex. App.-El Paso 2011, pet. ref d).

   3. On October 3, 2014, the applicant filed in this Court an instrument
        captioned "Petition for Junk Science Writ (Pursuant to § 11.073, C.C.P.),"
         in which he contends that he was convicted in this case "by and through the
         use ofJUNK SCIENCE," and makes the following specific allegations:

            During the course of his trial, the S.A.N.E. NURSE testified
            falsely concerning photographs that were alleged to depict the
            victim's genitalia and she also testified that the window of time
            for conducting a RAPE TEST KIT was approximately 90 hrs.
            (this window has been debated and disputed .by other medical
            experts). Additionally, some of the medical equipment used to
            built the State's case proved to be aging and defective.

    4. The application is not on the form prescribed for article 11.07 writ
       applications by the Court of Criminal. Appeals.

                                 II. Conclusions of Law.


       The Court has reached the following legal conclusions with regard to the

claims made by the applicant in this habeas corpus proceeding:

    1. The application does not satisfy the requirements of rule 73.1 of the Texas
       Rules of Appellate Procedure because it is not on the form prescribed for
       article 11.07 writ applications by the Court of Criminal Appeals.

    2. The application does not state a cognizable claim for relief under article
        11.073 of the Texas Code of Criminal Procedure.

                        III. Recommendation and Order.

      The Court respectfully recommends to the Texas Court of CHminarAppeals-"

that this application for a writ of habeas corpus be dismissed. The clerk of this

Court is hereby ordered to transmit to the clerk of the Texas Court of Criminal

Appeals copies of the following items: (1) the indictment and the judgment of

conviction entered in the underlying criminal prosecution of the applicant; (2) the
current application for habeas corpus relief, including any amended or

supplemental application, along with all exhibits, attachments and supporting

briefs; (3) the State's answer, including any amended or supplemental answer,

along with all exhibits, attachments and supporting briefs, and the State's proposed

findings of fact and conclusions of law; and (4) these findings of fact, conclusions

of law, recommendation and order.

      The Clerk, is farther ordered to deliver a copy of these findings of fact,

conclusions of law, recommendation and order to the applicant and to appellate

counsel for the State of Texas.


      Signed on this the     m\ - —>                            kS-HUftK CftSC^                                               INDEX

                             CLERK'S RECORD


                               VOLUME I OF I




NAME OF INSTRUMENTS                                             ' PAGE NOS.



•1.   SUMMARY SHEET                                                   1


2.    DOCKET SHEET                                                    2


3.    PETITION FOR JUNK SCIENCE WRIT (PURSUANT TO 11.073 C.C.P....    3-4

4.    WAIVER OF SERVICE                                               5


5.    STATE'S ANSWER TO APPLICATION FOR POSTCONVICTION
      WRIT OF HABEAS CORPUS                                           6-13


6.    FINDINGS OF FACT AND CONCLUSIONS OF LAW.....                   14-16


7.    INDICTMENT                                                     17-20


8.    JUDGMENT OF CONVICTION BY JURY CTI
      ....(CHALLENGED CONVICTION)                                    21-23

9.    JUDGMENT OF CONVICTION BY JURY CTII
      ....(CHALLENGED CONVICTION                                     24-26

10.   ORDER OF DISMISS FOR CTIII & CTIV                                   27


11.   JUDGMENT OF CONVICTION BY JURY CTV
      ....(CHALLENGED CONVICTION                                     28-30

12.   JUDGMENT OF CONVICTION BY JURY CTVI
      ....(CHALLENGED CONVICTION)                                    31-33

13.   MEMORANDUM OPINION                                             34-51


14.   MANDATE                                                             52


15.   CLERK'S CERTIFICATION OF THE RECORD                                 53